IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
SIMON CARMONA-
RODRIGUEZ ,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4035

PA CONTRACTORS/USIS and,
ANGELA DRYWALL,
LLC/FLORIDA CITRUS,
BUSINESS & INDUSTRIES
FUND, and BUILDER’S
INSURANCE COMPANY

     Appellees.
_____________________________/

Opinion filed July 12, 2017.

An appeal from an order of Judge of Compensation Claims.
Diane B. Beck, Judge.

Date of Accident: September 18, 2015.

Patrick J. McGinley of the Law Office of Patrick John McGinley, P.A., Winter Park,
and Robert J. Rivera of William McBride Law Group, Orlando, for Appellant.

Diane H. Tutt of Conroy Simberg, Hollywood, for Appellee PA Contractors and
Florida Citrus Business Industry; Laralee M. Garvin and David K. Beach of
Rissman, Barrett, Hurt, Donahue, McLain & Mangan, P.A., Tampa, for Appellee
Angela Drywall, LLC., and Builders Insurance, for Appellees.


PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.